UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-15057 P.A.M. TRANSPORTATION SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 71-0633135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification no.) 297 West Henri De Tonti, Tontitown, Arkansas 72770 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(479) 361-9111 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerý Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at July 18, 2011 Common Stock, $.01 Par Value P.A.M. TRANSPORTATION SERVICES, INC. Form 10-Q For The Quarter Ended June 30, 2011 Table of Contents Part I.Financial Information Item 1. Financial Statements (unaudited). Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 Condensed Consolidated Statements of Stockholders’ Equity for the Six Months Ended June 30, 2011 Notes to Condensed Consolidated Financial Statements as of June 30, 2011 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. Part II.Other Information Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 6. Exhibits. Signatures Exhibits 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. P.A.M. TRANSPORTATION SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited) (in thousands, except share and per share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable-net: Trade Other Inventories Prepaid expenses and deposits Marketable equity securities Income taxes refundable Total current assets Property and equipment: Land Structures and improvements Revenue equipment Office furniture and equipment Total property and equipment Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Current maturities of long-term debt Deferred income taxes-current Total current liabilities Long-term debt-less current portion Deferred income taxes-less current portion Total liabilities SHAREHOLDERS' EQUITY Preferred stock, $.01 par value, 10,000,000 shares authorized; none issued - - Common stock, $.01 par value, 40,000,000 shares authorized; 11,377,207 and 11,373,207 shares issued; 8,963,457 and 9,414,607 shares outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost; 2,413,750 and 1,958,600 shares, respectively ) ) Retained earnings Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. Table of contents 3 P.A.M. TRANSPORTATION SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, OPERATING REVENUES: Revenue, before fuel surcharge $ Fuel surcharge Total operating revenues OPERATING EXPENSES AND COSTS: Salaries, wages and benefits Fuel expense Rent and purchased transportation Depreciation Operating supplies and expenses Operating taxes and licenses Insurance and claims Communications and utilities Other Loss (gain) on disposition of equipment 2 ) 27 ) Total operating expenses and costs OPERATING INCOME (LOSS) ) NON-OPERATING INCOME 26 INTEREST EXPENSE ) INCOME (LOSS) BEFORE INCOME TAXES ) FEDERAL AND STATE INCOME TAX EXPENSE (BENEFIT): Current - - Deferred ) ) ) Total federal and state income tax expense (benefit) ) NET INCOME (LOSS) $ $ $ ) $ INCOME (LOSS) PER COMMON SHARE: Basic $ $ $ ) $ Diluted $ $ $ ) $ AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See notes to condensed consolidated financial statements. Table of contents 4 P.A.M. TRANSPORTATION SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Six Months Ended June 30, OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation Bad debt expense 84 1 Stock compensation-net of excess tax benefits Provision for deferred income taxes ) ) Reclassification of unrealized loss on marketable equity securities 60 Gain on sale or reclass of marketable equity securities ) ) Loss (gain) on sale or disposal of equipment 27 ) Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses, inventories, and other assets ) Income taxes refundable Trade accounts payable Accrued expenses and other liabilities Net cash provided by operating activities INVESTING ACTIVITIES: Purchases of property and equipment ) ) Proceeds from disposition of equipment Change in restricted cash ) ) Purchases of marketable equity securities, net of return of capital ) ) Sales of marketable equity securities Net cash used in investing activities ) ) FINANCING ACTIVITIES: Borrowings under line of credit Repayments under line of credit ) ) Borrowings of long-term debt 70 Repayments of long-term debt ) ) Repurchases of common stock ) - Exercise of stock options 15 4 Net cash (used in) provided by financing activities ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS-Beginning of period CASH AND CASH EQUIVALENTS-End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION- Cash paid during the period for: Interest $ $ Income taxes $ 53 $ NONCASH INVESTING AND FINANCING ACTIVITIES- Purchases of property and equipment included in accounts payable $ $ See notes to condensed consolidated financial statements. Table of contents 5 P.A.M. TRANSPORTATION SERVICES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Shareholders’ Equity (unaudited) (in thousands) Common Stock Shares / Amount Additional Paid-In Capital Other Comprehensive Income (Loss) Accumulated Other Comprehensive Income Treasury Stock Retained Earnings Total Balance at December 31, 2010 $ ) $ $ Components of comprehensive income: Net loss $ ) ) ) Other comprehensive income: Other comprehensive income (loss), net of tax Total comprehensive income $ ) Exercise of stock options-shares issued including tax benefits 4 15 15 Treasury stock repurchases ) ) ) Share-based compensation Balance at June 30, 2011 $ ) $ $ See notes to condensed consolidated financial statements. Table of contents 6 P.A.M. TRANSPORTATION SERVICES, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) June 30, 2011 NOTE A:BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In management’s opinion, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation have been included. The consolidated balance sheet at December 31, 2010 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Operating results for the six-month period ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. For further information, refer to the consolidated financial statements and the footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2010. NOTE B:RECENT ACCOUNTING PRONOUNCEMENTS In June2011, the Financial Accounting Standards Board issued Accounting Standards Update 2011-05, Presentation of Comprehensive Income (“ASU 2011-05”). ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity and also requires presentation of reclassification adjustments from other comprehensive income to net income on the face of the financial statements. ASU 2011-05 is effective for fiscal years and interim periods beginning after December 15, 2011, and is not expected to have a material effect on the Company’s financial condition or results of operations, though it will change the presentation of comprehensive income in the Company’s consolidated financial statements. NOTE C:MARKETABLE EQUITY SECURITIES The Company accounts for its marketable securities in accordance with ASC Topic 320, Investments-Debt and Equity Securities. ASC Topic 320 requires companies to classify their investments as trading, available-for-sale or held-to-maturity. The Company’s investments in marketable securities are classified as either trading or available-for-sale and consist of equity securities. Management determines the appropriate classification of these securities at the time of purchase and re-evaluates such designation as of each balance sheet date. The cost of securities sold is based on the specific identification method and interest and dividends on securities are included in non-operating income. Marketable equity securities classified as available-for-sale are carried at fair value, with the unrealized gains and losses, net of tax, included as a component of accumulated other comprehensive income in shareholders’ equity. Realized gains and losses, declines in value judged to be other-than-temporary on available-for-sale securities, and increases or decreases in value on trading securities, if any, are included in the determination of net income. A quarterly evaluation is performed in order to judge whether declines in value below cost should be considered temporary and when losses are deemed to be other-than-temporary. Several factors are considered in this evaluation process including the severity and duration of the decline in value, the financial condition and near-term outlook for the specific issuer and the Company’s ability to hold the securities. For the quarter ended June 30, 2011, the evaluation resulted in an impairment charge of approximately $193,000 in the Company’s non-operating income (expense) in its statement of operations. For the quarter ended June 30, 2010, the evaluation resulted in an impairment charge of approximately $1,000 in the Company’s non-operating income (expense) in its statement of operations. For the six-month period ended June 30, 2011, the evaluation resulted in an impairment charge of approximately $193,000 in the Company’s non-operating income (expense) in its statement of operations. For the six-month period ended June 30, 2010, the evaluation resulted in an impairment charge of approximately $60,000 in the Company’s non-operating income (expense) in its statement of operations. Table of contents 7 The following table sets forth cost, market value and unrealized gain/(loss) on equity securities classified as available-for-sale and equity securities classified as trading as of June 30, 2011 and December 31, 2010. June 30, 2011 December 31, 2010 (in thousands) Available-for-sale securities Fair market value $ $ Cost Unrealized gain $ $ Trading securities Fair market value $ $ Cost Unrealized (loss) gain $
